Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the examiner’s amendment to cancel claims 15, 16, and 23-26 was given in an interview with Ms. Marianne Fuierer on March 2, 2021. Examiner has additionally amended minor typos in the claims. Claims 1, 2, 6, 9-14, 17-22, 27, and 28 are allowed.

The application has been amended as follows: 

Cancel claims 15, 16, and 23-26.

Claim 2. The formulation as claimed in claim 1, wherein the anti-HER2 antibody and sorbitol are present in a molar ratio of 660 mole of sorbitol : 1 mole of antibody .


Claim 11.	The formulation as claimed in claim 6 comprising the sorbitol, PEG 3350, the anti-HER2 antibody and histidine buffer, wherein the sorbitol to the anti-HER2 antibody is in molar ratio of 631 : 1 and PEG 3350 to the anti-HER2 antibody is in molar ratio of 10 : 1.

Claim 17.	A pharmaceutical kit comprising:
a)    a container which holds a lyophilized mixture of an anti-HER2 antibody in a molar concentration of 0.10 mM to 0.25 mM, and a sugar alcohol consisting of sorbitol in a molar ratio of 550-700 mole sorbitol: 1 mole of the anti-HER2 antibody, and polyethylene glycol PEG in a molar ratio of 5 to 15 mole PEG: 1 mole of the anti-HER2 antibody, wherein the PEG has a molecular weight from  2000 g/ml to 5000 g/ml, wherein the mixture before lyophilization is buffered with a histidine buffer comprising from 1.0 mM to 3.0 mM L-histidine and from 1.5 mM to 3.0 mM L-histidine hydrochloride, wherein the mixture before lyophilization has a pH of 5.0 -7.5; and
b)    instruction for reconstituting the lyophilized mixture with a diluent.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/Primary Examiner, Art Unit 1642